CONNOR, J.
By the terms of the assignment to her executed by George H. Salmon on 27 July, 1935, the plaintiff has only such right, title, and interest in the shares of stock described in the complaint, as the said George H. Salmon had at the date of the said assignment. She is not an innocent purchaser of said shares of stock. She took the said assignment with notice on its face that the defendant had denied that George H. Salmon was the owner of said shares of stock, and had refused his demand for a certificate for the same. It follows that if George H. Salmon had no right, title, or interest in said shares of stock, at the date of the assignment, the plaintiff cannot recover in this action, and there was error in the refusal of the trial court to dismiss the action by judgment as of nonsuit.
All the evidence showed that George H. Salmon paid nothing for the shares of stock which he undertook to assign to the plaintiff, and that when he subscribed for said shares of stock he did so upon the agreement of the Commercial Casualty Company that it would pay for said shares of stock, and that when a certificate was issued for said shares, it would be transferred to the liquidating trustees of the First National Bank of *235Durham. George H. Salmon bad no right, title, or interest in said shares of stock, at the date of the organization of the defendant bank or at the date of his assignment to the plaintiff.
There was error in the refusal of the trial court to allow the defendant’s motion for judgment as of nonsuit, and in the judgment appearing-in the record. For this error the judgment is reversed and the action remanded to the Superior Court of Durham County that judgment may be entered in said court dismissing the action.
Reversed.